DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

      
Claims 1-3, 6-11, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuller (US 8986140).  
      
Regarding claim 1, Fuller teaches 1. An embellishment for use with sports or recreational equipment having a planar surface, the embellishment comprising: a planar sheet including a front surface and a rear surface opposite the front surface, wherein the planar sheet is sized and shaped to correspond to a size and shape of the planar surface of the equipment; wherein the front surface of the planar sheet comprises at least one ornamental marking and/or at least one functional marking, each functional marking relating to performance of a sport or recreational activity corresponding to the equipment; and wherein the rear surface of the planar sheet has disposed thereon an adhesive configured to removably secure the planar sheet to the planar surface.   See Figure 20 item 950 is a planar sheet with a front and rear surface sized and shaped to the planar surface of the backboard equipment.  The front surface of the sheet has one marking (see item 943).  With regards to the adhesive see "The overlay 950 may be a decal which is applied by an adhesive material to the backboard 12. The adhesion may be of a permanent type or temporary type.".
      
Regarding claim 2, Fuller teaches 2. The embellishment of claim 1, wherein the at least one functional marking comprises at least one of a boundary line and a target area.   See item 943 which is markings directed towards a target zone.
      
Regarding claim 3, Fuller teaches 3. The embellishment of claim 1, wherein the at least one ornamental marking comprises one or more of a logo, a design, an emblem, a seal, a pattern, a word, a symbol, and a photograph.   See item 943 which is markings directed towards a target zone.
      
Regarding claim 6, Fuller teaches 6. The embellishment of claim 1, wherein the adhesive is configured such that removal of the embellishment from the planar surface does not damage the planar surface and does not leave a residue on the planar surface.   See "The overlay 950 may be a decal which is applied by an adhesive material to the backboard 12. The adhesion may be of a permanent type or temporary type.".
      
Regarding claim 7, Fuller teaches 7. A system, comprising: sports or recreational equipment comprising a planar surface; and an embellishment removably attached to the planar surface, the embellishment comprising ornamental markings and an adhesive by which the embellishment is removably attached to the planar surface, wherein the adhesive is configured to enable removal of the embellishment from the planar surface without damaging the planar surface and without leaving a residue on the planar surface.   See the rejection on Claim 1 above as they are substantially similar.
      
Regarding claim 8, Fuller teaches 8. The system of claim 7, wherein the sports or recreational equipment is configured for use in a particular sport or recreational activity; and wherein the embellishment further comprises a functional marking relating to performance of the particular sport or recreational activity.   See Item 943; The front surface of the sheet has one marking relating to a target zone.
      
Regarding claim 9, Fuller teaches 9. The system of claim 8, wherein the functional marking comprises at least one of a target zone or a boundary line.   See Item 943; The front surface of the sheet has one marking relating to a target zone.
      
Regarding claim 10, Fuller teaches 10. The system of claim 7, wherein the embellishment covers at least 90% of the planar surface.   See Figure 20 item 950 is a planar sheet with a front and rear surface sized and shaped to the planar surface of the backboard equipment.
      
Regarding claim 11, Fuller teaches 11. The system of claim 7, wherein the embellishment covers at least 98% of the planar surface.   See Figure 20 item 950 is a planar sheet with a front and rear surface sized and shaped to the planar surface of the backboard equipment.
      
Regarding claim 13, Fuller teaches 13. The system of claim 7, wherein the equipment comprises one of: a cornhole board wherein the planar surface is defined by a playing surface of the cornhole board; a table tennis table wherein the planar surface is defined by a playing surface of the table tennis table; a shuffleboard table wherein the planar surface is defined by a playing surface of the shuffleboard table; and a basketball goal wherein the planar surface is defined by a backboard of the basketball goal.   See Figure 20 shows the planar surface as the backboard of the basketball goal.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
         
Claims 4, 12, 15-20, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 8986140) in view of Radice (US 20090042673 A1). 
         
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 8986140) in view of Mauro (US 20090264226 A1). 
         
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 8986140) in view of Patakos (US 9504895).  
         
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 8986140) in view of Mauro (US 20090264226 A1) and Radice (US 20090042673 A1).
         
Regarding claim 4, Radice teaches 4. The embellishment of claim 1, wherein the rear surface further comprises an additional ornamental marking.   See Figure 5 item 18 which show markings on either side of the sheet.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Radice to allow for changing between different configurations (See [0007]), this would increase the efficiency of the embellishment as multiple configurations are then available.
         
Regarding claim 5, Mauro teaches 5. The embellishment of claim 1, further comprising a protective film adhered to the rear surface, wherein removal of the protective film exposes the adhesive.   See Figure 1 item 25.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Mauro to provide means to cover the adhesive when the embellishment is not in use (See [0027]).
         
Regarding claim 12, Radice teaches 12. The system of claim 7, wherein the embellishment comprises a vinyl sheet having a first surface and an opposite second surface; wherein the ornamental markings are disposed on the first surface; and wherein the adhesive is disposed on the opposite second surface.   See See [0022+] which speaks of the use of vinyl material.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Radice to allow for changing between different configurations (See [0007]), this would increase the efficiency of the embellishment as multiple configurations are then available.
         
Regarding claim 14, Patakos teaches 14. The system of claim 7, wherein the equipment comprises one of: a table tennis paddle wherein the planar surface is defined by a striking surface of the table tennis paddle; and a pickleball paddle wherein the planar surface is defined by a striking surface of the pickleball paddle.   See Figure 5 item 56; reference "Cover 50 can house paddle portion 11 as shown in FIG. 5. Cover 50 can be formed of vinyl which is attached to one or more cushioning layers 32. Target portion 54 can be positioned on outer surface 55 of cover 50. Target portion 54 can include graphics 56. Graphics can be pictorial or indicia. Target portion 54 and resonating layers 26 provide a larger visual target than a conventional target without adding weight to the handle.".
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Patakos to provide means for showing a graphic on a sports paddle (See 4:4+). 
         
Regarding claim 15, Fuller teaches 15. A method, comprising: removably adhering a first embellishment to a planar surface of sports or recreational equipment, the first embellishment comprising a first ornamental marking relating to a first event involving use of the equipment, wherein the equipment with the first embellishment attached thereto is utilized in the first event; See Figure 20 which shows the adhering of a first embellishment to the planar surface with a first marking for the first event.
Radice does teach removing the first embellishment from the planar surface; and removably adhering a second embellishment to the planar surface, the second embellishment comprising a second ornamental marking relating to a second event involving use of the equipment, wherein the equipment with the second embellishment attached thereto is utilized in the second event.   See See Figure 7 which shows multiple embellishment attached to sporting equipment.  The embellishments are removed and placed as desired.  Multiple different games would provide for removing a first embellishment and placing a second embellishment.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Radice to allow for changing between different configurations (See [0007]), this would increase the efficiency of the embellishment as multiple configurations are then available.
         
Regarding claim 16, Radice teaches 16. The method of claim 15, wherein the first ornamental marking is different from the second ornamental marking.   See See Figure 7 which shows different markings.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Radice to allow for changing between different configurations (See [0007]), this would increase the efficiency of the embellishment as multiple configurations are then available.
         
Regarding claim 17, Radice teaches 17. The method of claim 15, wherein the first ornamental marking conveys to a viewer information relating to at least one of: a date and/or time of the first event; the sport or recreational activity; a name of the first event; a host of the first event; a sponsor of the first event; a beneficiary of the first event; and a participant in the first event.   See See Figure 7 wherein the indicia can be advertisements.  [0026+]].
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Radice to allow for changing between different configurations (See [0007]), this would increase the efficiency of the embellishment as multiple configurations are then available.
         
Regarding claim 18, Fuller teaches 18. The method of claim 15, wherein the first embellishment further comprises a functional marking relating to performance of the sport or recreational activity.   See item 943 which is markings directed towards a target zone.
         
Regarding claim 19, Fuller teaches 19. The method of claim 18, wherein the second embellishment further comprises the functional marking.   See item 943 which is markings directed towards a target zone.
         
Regarding claim 20, Fuller teaches 20. The method of claim 15, wherein the first embellishment comprises a front surface including the first ornamental marking and a rear surface comprising an adhesive by which the first embellishment is removably adhered to the planar surface; wherein the planar surface is transparent or translucent; and  See item 943 for the marking; see "The overlay 950 may be a decal which is applied by an adhesive material to the backboard 12. The adhesion may be of a permanent type or temporary type." for the adhesive; see "Also shown through the transparent backboard 12" for the transparent color.
Radice does teach wherein the rear surface of the first embellishment further comprises additional ornamental markings.   See Figure 5 item 18 which show markings on either side of the sheet.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Radice to allow for changing between different configurations (See [0007]), this would increase the efficiency of the embellishment as multiple configurations are then available.
         
Regarding claim 21, Mauro teaches 21. The method of claim 20, wherein removably adhering the first embellishment to the planar surface comprises: removing a protective film from the rear surface of the first embellishment, thereby exposing the adhesive; and directly applying the rear surface to the planar surface without the use of an additional adhesive medium.   See Figure 1 item 25.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Mauro to provide means to cover the adhesive when the embellishment is not in use (See [0027]).
         
Regarding claim 22, Fuller teaches 22. The method of claim 15, wherein the equipment comprises one of: a basketball goal, wherein the planar surface is defined by a backboard of the basketball goal; a cornhole board, wherein the planar surface is defined by a playing surface of the cornhole board; a table tennis paddle, wherein the planar surface is defined by a striking surface of the table tennis paddle; a table tennis table, wherein the planar surface is defined by a playing surface of the table tennis table; a pickleball paddle, wherein the planar surface is defined by a striking surface of the pickleball paddle; and a shuffleboard table, wherein the planar surface is defined by a playing surface of the shuffleboard table.   See Figure 20 shows the planar surface as the backboard of the basketball goal.
         
Regarding claim 23, Fuller teaches 23. The method of claim 15, wherein each of the first embellishment and the second embellishment, when applied to the planar surface, covers at least 75% of the planar surface.   See Figure 20 item 950 is a planar sheet with a front and rear surface sized and shaped to the planar surface of the backboard equipment.
         
Regarding claim 24, Fuller teaches 24. The method of claim 15, wherein each of the first embellishment and the second embellishment, when applied to the planar surface, covers an entirety of the planar surface.   See Figure 20 item 950 is a planar sheet with a front and rear surface sized and shaped to the planar surface of the backboard equipment.
         
Regarding claim 25, Radice teaches 25. The method of claim 15, further comprising: subsequent to removably adhering the first embellishment to the planar surface, providing the equipment with the first embellishment attached to a first party; subsequent to the first event, accepting receipt of the equipment from the first party, wherein removing the first embellishment from the planar surface is performed subsequent to accepting receipt of the equipment from the first party; and subsequent to removably adhering the second embellishment to the planar surface, providing the equipment with the second embellishment attached to a second party. See See Figure 7 which shows multiple embellishment attached to sporting equipment.  The embellishments are removed and placed as desired.  Multiple different games would provide for removing a first embellishment and placing a second embellishment.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Radice to allow for changing between different configurations (See [0007]), this would increase the efficiency of the embellishment as multiple configurations are then available.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711